Title: To Benjamin Franklin from Louis-François Eldrad du Puy de Lauron, 3 June 1777
From: Lauron, Louis-François Eldrad du Puy de
To: Franklin, Benjamin


à Paris le 3 juin 1777
J’eus hier, Monsieur, l’honneur de me presenter ches vous pour vous remettre la lettre cy jointe. Apres le peu de succés qu’ont eu toutes les tentatives que j’ay fait pour faire agréer mes services à votre Republique, je comptais peu, je vous l’avoue, sur cette demarche de ma part, mais je me flattais du moins, d’avoir l’avantage de voir un homme justement celebre, le principal moteur d’une Revolution, qui fera époque dans l’histoire et qui dès ce moment-cy fait honneur à l’humanité, et cette seule idée me consolait d’avance de tous les refus que j’ay deja éssuyé. Déçu de cette esperance comme de toutes les autres, j’essaye la derniere Ressource qui me reste; celle de vous écrire. Il m’eut été trop agreable d’être utile à une nation, qui a de la dignité de l’homme une idée asses juste pour ne vouloir point de maitre, et je suis peutestre en etat de Lui être en effet asses utile, pour que je ne veuille point moi-même éviter de pouvoir me reprocher un jour, de n’avoir pas employé tous les moyens honetes d’entrer à son service. J’ay donc l’honneur de vous addresser personnellement, Monsieur, un etat de mes services, de mes demandes, et des principales personnes qui peuvent vous repondre de moi. Veuilles faire attention, je vous prie, que ces personnes sont des plus qualifiées de ce pays-cy, et aussi éclairées que respectables; que les comptes qu’elles se feront un plaisir de rendre de mes moeurs et de mes talens, ne sauraient par consequent être suspects; qu’à de l’experience, je joins quinze années d’une théorie, d’une étude suivie, peutestre même aprofondie; que je ne demande, ainssi que vous l’aves deja constamment accordé, que le grade superieur à celui qui m’est dû en france; veuillés, dis-je, faire toutes ces attentions, je vous prie, et peutestre avouerés-vous à la fin, qu’il est possible que je merite de n’être pas toujours rejetté, et de n’être pas tout-à -fait confondu avec ce tas d’aventuriers qui ont été se jetter à votre tête, et dont je sens que vous n’aves que trop de raison de ne pas vous louer. Enfin, si malgré tout cela, je n’obtiens encore qu’un Réfus, veuillés surtout, être Bien convaincu, que j’en serai tres touché sans doute, mais que je n’en serai pas moins un des plus grands zelateurs de la cause americaine, et un des plus sinceres admirateurs du Réfusant Lui-même. J’ay l’honneur d’étre avec ces sentiments, Monsieur, votre tres humble et tres obéissant serviteur
  LauronMajor d’infantrie. ches M. LeMis. Detrion de Montalambert.-au Louvre.-  T.S.V.P.

P.S. J’ay l’honneur de joindre encore à Cette Lettre, un des memoires que Le Colonel du Regiment, dont je viens d’étre Reformé, presente à La Cour en ma faveur; mais, comme ce n’est que pour vous prouver la verité de ce que j’ay l’honneur de vous écrire, voudries vous Bien, Monsieur, à moins toutes fois que vous ne croyiés en avoir besoin me le renvoyer avant Samedy prochain, 7eme. de ce mois.

